Citation Nr: 0712430	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  06-28 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 
1992, for a 100 percent rating for schizophrenia, for accrued 
benefit purposes.  

2.  Whether there was clear and unmistakable error (CUE) in a 
November 15, 1945, rating decision that granted service 
connection and assigned a 10 percent evaluation for 
psychoneurosis (anxiety), for accrued benefit purposes.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from January 1945 to 
October 1945.  He died in April 2004.  The appellant is the 
veteran's widow.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO granted an 
effective date of June 29, 1992, for a 100 percent rating for 
service-connected schizophrenia, for accrued benefit 
purposes.  

The Board notes that prior to the veteran's death, the 
veteran's attorney, in written arguments to the RO, raised a 
claim for a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
In doing so, the attorney implied that any grant of TDIU 
would warrant an effective date prior to the date awarded for 
the 100 percent rating for service-connected schizophrenia, 
based on medical evidence in the claims file.  As the claim 
for TDIU was pending at the time of the veteran's death, the 
claim must be considered for accrued benefit purposes.  
However, as the claim has not been adjudicated by the RO, it 
is not before the Board; hence, a claim for TDIU for accrued 
benefit purposes is referred to the RO for appropriate 
action.  

In March 2007, the appellant's attorney filed a motion with 
the Board to advance the appellant's appeal on the Board's 
docket in accordance with 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2006).  The Board notes that in June 
2002, a member of the Board had granted the veteran's motion, 
filed through his attorney, to advance his appeal on the 
Board's docket.  Here, the Advanced-on-the-Docket status 
granted the veteran prior to his death has been retained by 
the appellant; thus, her appeal has also been advanced on the 
Board's docket.  As such, no further action with respect to 
the attorney's motion is warranted.  


REMAND

The Board notes that the veteran died on April [redacted], 2004.  At 
the time of his death, the veteran was service connected for 
schizophrenia, rated as 100 percent disabling.  In June 2004, 
the appellant filed a claim for Dependency and Indemnity 
Compensation (DIC) benefits.  In a June 2004 rating decision, 
the appellant was awarded DIC benefits under 38 U.S.C.A. 
§ 1318, as well as Dependents' Educational Assistance.  
Additionally, in January 2007, the RO awarded the appellant 
burial benefits.  

As noted above, in the September 2004 rating decision, the RO 
awarded an effective date of June 29, 1992, for a 100 percent 
rating for service-connected schizophrenia, for accrued 
benefit purposes.  In its decision, it also discussed the 
issue of CUE in a November 15, 1945, rating decision.  (At 
the time of the veteran's death, there had been a pending 
claim for entitlement to an effective date earlier than 
December 1, 1993, for a 100 percent rating for service-
connected schizophrenia.)  Furthermore, the issue of CUE in 
the November 15, 1945, rating decision had been raised in 
written arguments received in January 2003.  

At the outset, the Board acknowledges that there has been a 
significant statutory change regarding the payment of 
benefits accrued and unpaid at the time of a veteran's death.  
In this regard, 38 U.S.C. § 5121(a), the governing statutory 
provision, has been amended by repealing the 2-year limit on 
accrued benefits such that a veteran's survivor may receive 
the full amount of the award for accrued benefits.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  However, Congress 
specifically stated that the amended statutory provision 
applies to deaths occurring on or after the date of enactment 
of the Act, or December 16, 2003.  As noted above, the 
veteran died on April [redacted], 2004.  As such, the version of 
38 U.S.C.A. § 5121(a) as amended is applicable in the instant 
case.  

The law as it applies to this appeal provides that periodic 
monetary benefits authorized under laws administered by VA to 
which an individual was entitled at death under existing 
ratings or decisions or those based on evidence in the file 
at date of death and due and paid, shall, upon the death of 
such individual be paid to the individual's spouse.  38 
U.S.C.A. § 5121(a)(2)(A) (West 2002 & Supp. 2006).  

The Board also points out that VA amended 38 C.F.R. § 3.1000, 
effective January 29, 2007, to ensure consistency with 
section 104 of the Veterans Benefits Act of 2003 and the 
amended 38 U.S.C. § 5121, with respect to payment of certain 
accrued benefits upon the death of a beneficiary.  See 71 
Fed. Reg. 78,368-78,369 (Dec. 29, 2006) (Adopts as final 
rule, without change, the proposed rule published in the 
Federal Register on June 29, 2006).  See 71 Fed. Reg. 37,027-
37,031 (June 29, 2006) (Proposed Rules).  In this case, 38 
C.F.R. § 3.1000 as amended is applicable to the appellant's 
claim.  

With respect to the amended version of 38 C.F.R. § 3.1000, 
the changes include amending the definition of "[e]vidence in 
the file at date of death" in 38 C.F.R. § 3.1000(d)(4).  This 
has been altered to include "evidence in VA's possession on 
or before the date of the beneficiary's death, even if such 
evidence was not physically located in the VA claims folder 
on or before the date of death, in support of a claim for VA 
benefits pending on the date of death."  Id.  

Furthermore, VA has concluded in reading 38 U.S.C.A. § 5101 
and 5121 together that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision.  As part of the amended 38 C.F.R. § 3.1000, a new 
38 C.F.R. § 3.1000(d)(5) has been added.  Under this 
provision, a claim for VA benefits pending on the date of 
death means a claim "filed" with VA that had not been 
finally adjudicated by VA on or before the date of death.  
See e.g., Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) 
(38 U.S.C.A. § 5101(a) is a clause of general applicability 
and mandates that a claim must be filed in order for any type 
of benefit to accrue or be paid.).  

The Board notes that in its review of the claims file, and in 
particular the August 2006 statement of the case issued to 
the appellant, that the appellant was not provided notice of 
38 U.S.C.A. § 5121 and/or 38 C.F.R. § 3.1000 (either the 
former or amended regulation), the pertinent regulations 
controlling her claim concerning accrued benefits, nor did 
the RO necessarily discuss or cite to the statutory or 
regulatory provisions pertaining to accrued benefits in the 
September 2004 rating decision.  

The Board notes that lack of notice of the pertinent statutes 
or regulations associated with the appellant's claim is 
prejudicial to the appellant since, without the proper 
statutes or regulations as a guide, she is hindered in 
fashioning an effective or appropriate argument for her 
appeal.  Under 38 C.F.R. § 19.29(b) (2006), the statement of 
the case  must contain "[a] summary of the applicable laws 
and regulations, with appropriate citations, and a discussion 
of how such laws and regulations affect the determination . . 
. ."  Therefore, the appellant should be issued a 
supplemental statement of the case (SSOC) and apprised of the 
pertinent statutes or regulations governing her accrued 
benefits claim.  See 38 C.F.R. § 19.31(b)(2) (2006).  

Additionally, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002 & Supp. 2005).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  

A review of the claims file does reveal that the appellant 
has been issued a notice letter specifically addressing her 
claim for accrued benefits and VA duties to notify and assist 
her in substantiating her claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Here, while accrued benefits would be 
based on the evidence associated with the claims file at the 
time of the veteran's death, as noted above, under 
3.1000(d)(4), evidence in the file at the date of death 
includes evidence in VA's possession on or before the date of 
the beneficiary's death, even if such evidence was not 
physically located in the VA claims folder on or before the 
date of death, in support of a claim for VA benefits pending 
on the date of death.  

Thus, the Board finds action is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notice letter to the appellant should explain 
that she has a full one-year period for response.  See 
38 U.S.C.A. § 5103; Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  After providing the required notice, an attempt 
should be made to obtain any pertinent outstanding evidence 
for which the appellant provides sufficient information and, 
if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), 
(g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board also notes that given the parameters of the law 
surrounding CUE claims, the duties to notify and assist 
imposed by the VCAA are not applicable where CUE is claimed 
in an RO decision.  See Parker v. Principi, 15 Vet. App. 407 
(2002).  At the same time, the Board notes that CUE is a 
means by which to establish an earlier effective date award.  
As a result, and in light of the procedural concerns outlined 
above as well as the avoidance of piecemeal litigation, the 
Board will defer consideration of the issue of CUE in a 
November 15, 1945, rating decision that granted service 
connection and assigned a 10 percent evaluation for 
psychoneurosis (anxiety), for accrued benefit purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed to 
ensure that all notification (in 
particular, correspondence specifically 
addressing the VCAA notice and duty-to-
assist provisions) and development 
procedures per the statutory provisions 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 are met with respect to the issue of 
entitlement to an effective date earlier 
than June 29, 1992, for a 100 percent 
rating for schizophrenia, for accrued 
benefit purposes.  This should include 
requesting that the appellant provide 
sufficient information, and if necessary, 
authorization to obtain any additional 
pertinent evidence not currently of 
record.  

2.  After undertaking any other 
development deemed appropriate, the claim 
for an effective date earlier than June 
29, 1992, for a 100 percent rating for 
schizophrenia, for accrued benefit 
purposes, should be readjudicated.  If 
the benefit sought is not granted, the 
appellant and her attorney should be 
furnished with a supplemental statement 
of the case (which should include the 
revised 38 U.S.C.A. § 5121 and 38 C.F.R. 
§ 3.1000 pertaining to accrued benefits 
claims) and afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is notified by VA.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

